Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 06/24/2021.
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  	Regarding Claim 1, in line 8, “the first series circuit and the second series circuit” should read as “the first series leg and the second series leg”;in line 20, “the lower node” should read as “a lower node”;in line 23, “the gate node” should read as “a gate node”;in line 26-27, “the capacitors” should read as “the two capacitors”;in line 27-28, “the semiconductor switching arrangements” should read as “the first and second semiconductor switching arrangements”.	Regarding Claim 6, in line 2, “the gate node” should read as “a gate node”.	Regarding Claim 8, in line 1-2, “the gate node” should read as “a gate node”.Claims 2-8 are objected to as they depend on objected claim 1.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the claim objections made above.	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the first semiconductor switching arrangement comprises a first controllable semiconductor switch and a second controllable semiconductor switch connected in series; wherein a gate node of the second controllable semiconductor switch is connected to a first load terminal of the first controllable semiconductor switch and the first load terminal is connected to the lower node; wherein the second semiconductor switching arrangement comprises a third controllable semiconductor switch; wherein the gate node of the third controllable semiconductor switch is connected to the lower node; and a capacitor series leg comprising two capacitors connected between the third and fourth diode, a second midpoint between the capacitors being connected to a third midpoint between the semiconductor switching arrangements.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2020/0119658 A1 discloses a bridge circuit for a rectifier.	US Patent Application Publication US 2014/0369100 A1 discloses a bridge circuit for a rectifier.	US Patent Application Publication US 2014/0104900 A1 discloses a bridge circuit for a rectifier.	US Patent Application Publication US 2008/0013352 A1 discloses an active rectifier with power factor correction.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838